CERTIORARI. The judgment was by default, and the exceptions to it were that the record did not show that there was any hour fixed in the summons for the appearance of the defendant; that it did not show that any default was made or that the judgment was rendered at any particular hour; and that it did not show that the justice heard the allegations and proofs of the plaintiff. But it appeared by the certified copy of the summons returned that a specified hour was fixed in it for the appearance *Page 520 
of the defendant, and the certified copy of the docket entries also showed the following: "October 27th, Dfdt. not appearing, and now to wit, after hearing the allegation and proof, judgment is hereby given by default," etc.
The Court affirmed the judgment, holding the record to be sufficient in all respects excepted to.